Citation Nr: 1428228	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation for a left shoulder disability under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to compensation for a cervical spine disability under the provisions of 38 U.S.C. § 1151.

3.  Entitlement to compensation for a left brow disability under the provisions of 38 U.S.C. § 1151.

4.  Entitlement to compensation for a left knee disability under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On June 9, 2008, the Veteran tripped over an uneven tile in the Columbia, South Carolina, VAMC.  The Veteran contends that the fall caused additional left shoulder, cervical spine, left brow, and left knee disabilities.

A medical examination is needed to determine what disabilities, if any, were caused or aggravated by the fall.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify any "additional disabilities" due to the fall on June 9, 2008.

The term "additional disability" means any condition that did not exist immediately before the Veteran's June 9, 2008, fall.  The examiner must compare the Veteran's condition immediately before and after the June 9, 2008, fall.  The examiner must consider each involved body part or system separately (e.g., left shoulder, cervical spine, left brow, left knee).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



